As filed with the Securities and Exchange Commission on December 31, 2014 Registration No. 333-100176 Registration No. 333-100177 Registration No. 333-123855 Registration No. 333-190341 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GEORGIA-CAROLINA BANCSHARES, INC. (Exact name of registrant as specified in its charter) GEORGIA 58-2326075 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) IdentificationNo.) 3527 Wheeler Road August a, Georgia 30909 (Address of Principal Executive Offices) Georgia-Carolina Bancshares, Inc. 1997 Stock Option Plan Georgia-Carolina Bancshares, Inc. Directors Stock Purchase Plan (subsequently renamed Directors Equity Incentive Plan) Georgia-Carolina Bancshares, Inc. 2004 Incentive Plan (Full title of the plan) Remer Y. Brinson, III President and Chief Executive Officer 3527 Wheeler Road August a, Georgia 30909 (706) 731-6600 (Name, address and telephone number, including area code, of agent for service) Terry F. Schwartz, Esq. Smith, Gambrell & Russell, LLP Promenade, Suite 3100 1230 Peachtree Street, N.E. Atlanta, Georgia 30309-3592 (404) 815-3500 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☒ EXPLANATORY NOTE This Post-Effective Amendment No.1 relates to the following Registration Statements on Form S-8 (each a “ Registration Statement ”, and, collectively, the “ Registration Statements ”): ● Registration Statement No. 333-100176 originally registering 120,000 shares of Common Stock in connection with the Georgia-Carolina Bancshares, Inc. 1997 Stock Option Plan; ● Registration Statement No. 333-100177 originally registering 44,244 shares of Common Stock in connection with the Georgia-Carolina Bancshares, Inc. Directors Stock Purchase Plan; ● Registration Statement No. 333-123855 originally registering 330,125 shares of Common Stock in connection with the Georgia-Carolina Bancshares, Inc. 2004 Incentive Plan; and ● Registration Statement No. 333-190341 registering 161,849 additional shares of Common Stock in connection with the Georgia-Carolina Bancshares, Inc. Directors Equity Incentive Plan. On January 1, 2015, pursuant to the Agreement and Plan of Merger dated June 23, 2014, by and between Georgia-Carolina Bancshares, Inc. (the “ Company ”) and State Bank Financial Corporation (“
